DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,7-12, and 15-19 are  rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bush et al. (US 2017/0067652).
Regarding claim 1, Bush discloses a  supplemental heating system  (Abstract) for a primary heating device ([0005], heat pump), the supplemental heating device comprising: an upper enclosure (633, Figure 6)  housing a controller  (650) and a supplemental heating element (635); at least one temperature sensor (653) communicatively coupled to the controller ([0039], 650); a lower enclosure (603); an inlet damper  (641) disposed on the lower enclosure; an outlet damper (645) disposed on the upper enclosure; and an intermediate damper (643) disposed between the upper enclosure and the lower enclosure, wherein the controller operatively generates instructions to open or close at least one of the inlet damper, the outlet damper, and the intermediate damper to direct airflow based on at least one of input from the at least one temperature sensor or a state of the supplemental heating element ([0039]). 
[0039] Referring again to FIGS. 1 and 6, the combined system of the outdoor unit 100, 600 and the supplemental heat source apparatus 130, 630 can be controlled by a controller 150, 650. The controller 150, 650 can be configured to turn the supplemental heat source 135, 635 on and off, to modulate the supplemental heat source, and to control the motors 147, 149, 647, 649 that operate the dampers. The controller 150, 650 also can receive measurements from a temperature sensor 656 that measures the temperature of the air flowing into the first housing 103. During cold periods when the temperature of the outdoor air flowing through the first housing 103 falls below a preset threshold, the controller can switch the system from the normal heating mode illustrated in FIG. 1 to the hybrid heating mode illustrated in FIG. 6. As described above, in the hybrid heating mode the supplemental heat source 635 is activated and the dampers change position so that air is recirculated through the supplemental heat source 635. The controller 150, 650 can be programmed so that the heat pump system continues to operate in the hybrid heating mode until the outdoor air temperature rises above the preset threshold or until the entire heat pump system turns off. While operating in the hybrid heating mode, the controller 150, 650 keeps the dampers in the position shown in FIG. 6 so that air continues to recirculate through the first housing 603 and the second housing 633. Also, while operating in the hybrid heating mode, the controller 150, 650 can modulate the supplemental heat source 635 to maintain a target temperature for the air entering the first housing 603. The controller 150, 650 can modulate the supplemental heat source 635, for example, using a temperature actuated valve to adjust an input (e.g., gas, electricity, geothermal heat) to the supplemental heat source 635. As the demand for heat for the structure being heated by the heat pump system changes, the demand for heat from the outdoor unit 600 changes and the controller 150, 650 also can modulate the supplemental heat source 635. 

Regarding claim 2, Bush discloses the supplemental heating system of claim 1, wherein the at least one temperature sensor (656, Figure 6) comprises an external temperature sensor disposed external to the upper enclosure and the lower enclosure to operatively measure an outdoor temperature ([0039]). 
[0039] Referring again to FIGS. 1 and 6, the combined system of the outdoor unit 100, 600 and the supplemental heat source apparatus 130, 630 can be controlled by a controller 150, 650. The controller 150, 650 can be configured to turn the supplemental heat source 135, 635 on and off, to modulate the supplemental heat source, and to control the motors 147, 149, 647, 649 that operate the dampers. The controller 150, 650 also can receive measurements from a temperature sensor 656 that measures the temperature of the air flowing into the first housing 103. During cold periods when the temperature of the outdoor air flowing through the first housing 103 falls below a preset threshold, the controller can switch the system from the normal heating mode illustrated in FIG. 1 to the hybrid heating mode illustrated in FIG. 6. As described above, in the hybrid heating mode the supplemental heat source 635 is activated and the dampers change position so that air is recirculated through the supplemental heat source 635. The controller 150, 650 can be programmed so that the heat pump system continues to operate in the hybrid heating mode until the outdoor air temperature rises above the preset threshold or until the entire heat pump system turns off. While operating in the hybrid heating mode, the controller 150, 650 keeps the dampers in the position shown in FIG. 6 so that air continues to recirculate through the first housing 603 and the second housing 633. Also, while operating in the hybrid heating mode, the controller 150, 650 can modulate the supplemental heat source 635 to maintain a target temperature for the air entering the first housing 603. The controller 150, 650 can modulate the supplemental heat source 635, for example, using a temperature actuated valve to adjust an input (e.g., gas, electricity, geothermal heat) to the supplemental heat source 635. As the demand for heat for the structure being heated by the heat pump system changes, the demand for heat from the outdoor unit 600 changes and the controller 150, 650 also can modulate the supplemental heat source 635. 

Regarding claim 3, Bush discloses the supplemental heating system of claim 2, wherein the at least one temperature sensor (656) further comprises a discharge temperature sensor disposed internal to at least one of the upper enclosures (633, Figure 6) or the lower enclosure, and downstream of the supplemental heating element (635). 
Regarding claim 4, Bush discloses the supplemental heating system of claim 3, wherein the controller (650) operatively modulates a heating input of the supplemental heating element (635) based on measurements received from the discharge temperature sensor ([0039], see bold sections in the rejection of claim 2). 
Regarding claim 5, Bush discloses the supplemental heating system of claim 2, wherein the controller (650) operatively generates instructions to close the inlet damper and the outlet damper in response to the at least one temperature sensor ([0039], see bold sections in the rejection of claim 1).
Regarding claim 7, Bush discloses the supplemental heating system of claim 2, wherein the controller (650, Figure 6,) generates instructions to close the inlet damper (641), close the outlet damper (645), and open the intermediate damper (643) in response to the external temperature sensor determining that the outdoor temperature meets or is below a threshold temperature ([0039], please see bold section of the rejection of claim 1). 
Regarding claim 8, Bush discloses the supplemental heating system of claim 7, wherein the controller (650, Figure 6,) generates instructions to close the inlet damper (641), close the outlet damper (645), and open the intermediate damper (643) in response to the external temperature sensor determining that the outdoor temperature meets or is below a threshold temperature ([0039]).
[0039] Referring again to FIGS. 1 and 6, the combined system of the outdoor unit 100, 600 and the supplemental heat source apparatus 130, 630 can be controlled by a controller 150, 650. The controller 150, 650 can be configured to turn the supplemental heat source 135, 635 on and off, to modulate the supplemental heat source, and to control the motors 147, 149, 647, 649 that operate the dampers. The controller 150, 650 also can receive measurements from a temperature sensor 656 that measures the temperature of the air flowing into the first housing 103. During cold periods when the temperature of the outdoor air flowing through the first housing 103 falls below a preset threshold, the controller can switch the system from the normal heating mode illustrated in FIG. 1 to the hybrid heating mode illustrated in FIG. 6. As described above, in the hybrid heating mode the supplemental heat source 635 is activated and the dampers change position so that air is recirculated through the supplemental heat source 635. The controller 150, 650 can be programmed so that the heat pump system continues to operate in the hybrid heating mode until the outdoor air temperature rises above the preset threshold or until the entire heat pump system turns off. While operating in the hybrid heating mode, the controller 150, 650 keeps the dampers in the position shown in FIG. 6 so that air continues to recirculate through the first housing 603 and the second housing 633. Also, while operating in the hybrid heating mode, the controller 150, 650 can modulate the supplemental heat source 635 to maintain a target temperature for the air entering the first housing 603. The controller 150, 650 can modulate the supplemental heat source 635, for example, using a temperature actuated valve to adjust an input (e.g., gas, electricity, geothermal heat) to the supplemental heat source 635. As the demand for heat for the structure being heated by the heat pump system changes, the demand for heat from the outdoor unit 600 changes and the controller 150, 650 also can modulate the supplemental heat source 635. 

Regarding claim 9, Bush discloses a method of controlling a supplemental heating system for a primary heating system ([0005]), the method comprising: monitoring an outdoor temperature via a sensor (Figures 1B & 6, 656); determining whether the outdoor temperature reaches a lower limit; in response to determining the outdoor temperature reaches a lower limit, closing an inlet damper (141,641) and an outlet damper (145,645), and circulating tempered air heated by the supplemental heating system (135,635), [0039]); determining whether the outdoor temperature passes above the lower limit; and in response to determining the outdoor temperature passes above the lower limit, opening the inlet damper and the outlet damper, and terminating heating by the supplemental heating system ( [0023], Figure 1B; the heating element is deactivated). 
Regarding claim 10, Bush discloses the method of claim 9, further comprising: sensing, via a second temperature sensor (656 Figures 1 B & 6), a temperature of the circulating tempered air heated by the supplemental heating system; and modulating a supplemental heat source based at least in part on the sensed temperature of air supplied to the primary heat source ([0039]). 

[0039] Referring again to FIGS. 1 and 6, the combined system of the outdoor unit 100, 600 and the supplemental heat source apparatus 130, 630 can be controlled by a controller 150, 650. The controller 150, 650 can be configured to turn the supplemental heat source 135, 635 on and off, to modulate the supplemental heat source, and to control the motors 147, 149, 647, 649 that operate the dampers. The controller 150, 650 also can receive measurements from a temperature sensor 656 that measures the temperature of the air flowing into the first housing 103. During cold periods when the temperature of the outdoor air flowing through the first housing 103 falls below a preset threshold, the controller can switch the system from the normal heating mode illustrated in FIG. 1 to the hybrid heating mode illustrated in FIG. 6. As described above, in the hybrid heating mode the supplemental heat source 635 is activated and the dampers change position so that air is recirculated through the supplemental heat source 635. The controller 150, 650 can be programmed so that the heat pump system continues to operate in the hybrid heating mode until the outdoor air temperature rises above the preset threshold or until the entire heat pump system turns off. While operating in the hybrid heating mode, the controller 150, 650 keeps the dampers in the position shown in FIG. 6 so that air continues to recirculate through the first housing 603 and the second housing 633. Also, while operating in the hybrid heating mode, the controller 150, 650 can modulate the supplemental heat source 635 to maintain a target temperature for the air entering the first housing 603. The controller 150, 650 can modulate the supplemental heat source 635, for example, using a temperature actuated valve to adjust an input (e.g., gas, electricity, geothermal heat) to the supplemental heat source 635. As the demand for heat for the structure being heated by the heat pump system changes, the demand for heat from the outdoor unit 600 changes and the controller 150, 650 also can modulate the supplemental heat source 635. 

Regarding claim 11, Bush discloses the method of claim 10, further comprising modulating the supplemental heat source (135,635) based at least in part on the sensed temperature of air supplied to the primary heat source and a temperature setting ([0039]).
[0039] Referring again to FIGS. 1 and 6, the combined system of the outdoor unit 100, 600 and the supplemental heat source apparatus 130, 630 can be controlled by a controller 150, 650. The controller 150, 650 can be configured to turn the supplemental heat source 135, 635 on and off, to modulate the supplemental heat source, and to control the motors 147, 149, 647, 649 that operate the dampers. The controller 150, 650 also can receive measurements from a temperature sensor 656 that measures the temperature of the air flowing into the first housing 103. During cold periods when the temperature of the outdoor air flowing through the first housing 103 falls below a preset threshold, the controller can switch the system from the normal heating mode illustrated in FIG. 1 to the hybrid heating mode illustrated in FIG. 6. As described above, in the hybrid heating mode the supplemental heat source 635 is activated and the dampers change position so that air is recirculated through the supplemental heat source 635. The controller 150, 650 can be programmed so that the heat pump system continues to operate in the hybrid heating mode until the outdoor air temperature rises above the preset threshold or until the entire heat pump system turns off. While operating in the hybrid heating mode, the controller 150, 650 keeps the dampers in the position shown in FIG. 6 so that air continues to recirculate through the first housing 603 and the second housing 633. Also, while operating in the hybrid heating mode, the controller 150, 650 can modulate the supplemental heat source 635 to maintain a target temperature for the air entering the first housing 603. The controller 150, 650 can modulate the supplemental heat source 635, for example, using a temperature actuated valve to adjust an input (e.g., gas, electricity, geothermal heat) to the supplemental heat source 635. As the demand for heat for the structure being heated by the heat pump system changes, the demand for heat from the outdoor unit 600 changes and the controller 150, 650 also can modulate the supplemental heat source 635. 

Regarding claim 12, Bush discloses the method of claim 10, wherein the temperature setting is based on an operating capacity of the primary heating system (Figure 3, [0032,0041], Table 1, Page 3). 
Regarding claim 15, Bush discloses the method of claim 9, further comprising opening an intermediary damper (143,643, Figures 1B & 6) in response to determining the outdoor temperature reaches a lower limit ([0039]). 
Regarding claim 16, Bush discloses the method of claim 9, further comprising closing an intermediary damper (143,643, Figures 1B & 6) in response to determining the outdoor temperature passes above the lower limit ([0039]) 
Regarding claim 17, Bush discloses a  supplemental heating system  (Abstract) for a primary heating device ([0005], heat pump), the supplemental heating device comprising:  an enclosure (103, Figure 1A) that operatively encloses a primary heating device (hear pump); a supplemental heat source 135,635, Figures 1B & 6); one or more dampers (141,143,145,641,643,645)  disposed on or within the enclosure; and a controller (150,650) and one or more temperature sensors (653), wherein the controller is communicatively coupled to the one or more temperature sensors to operatively control the supplemental heat source and the one or more dampers based on measurements received from the one or more temperature sensors ([0039]). 
[0039] Referring again to FIGS. 1 and 6, the combined system of the outdoor unit 100, 600 and the supplemental heat source apparatus 130, 630 can be controlled by a controller 150, 650. The controller 150, 650 can be configured to turn the supplemental heat source 135, 635 on and off, to modulate the supplemental heat source, and to control the motors 147, 149, 647, 649 that operate the dampers. The controller 150, 650 also can receive measurements from a temperature sensor 656 that measures the temperature of the air flowing into the first housing 103. During cold periods when the temperature of the outdoor air flowing through the first housing 103 falls below a preset threshold, the controller can switch the system from the normal heating mode illustrated in FIG. 1 to the hybrid heating mode illustrated in FIG. 6. As described above, in the hybrid heating mode the supplemental heat source 635 is activated and the dampers change position so that air is recirculated through the supplemental heat source 635. The controller 150, 650 can be programmed so that the heat pump system continues to operate in the hybrid heating mode until the outdoor air temperature rises above the preset threshold or until the entire heat pump system turns off. While operating in the hybrid heating mode, the controller 150, 650 keeps the dampers in the position shown in FIG. 6 so that air continues to recirculate through the first housing 603 and the second housing 633. Also, while operating in the hybrid heating mode, the controller 150, 650 can modulate the supplemental heat source 635 to maintain a target temperature for the air entering the first housing 603. The controller 150, 650 can modulate the supplemental heat source 635, for example, using a temperature actuated valve to adjust an input (e.g., gas, electricity, geothermal heat) to the supplemental heat source 635. As the demand for heat for the structure being heated by the heat pump system changes, the demand for heat from the outdoor unit 600 changes and the controller 150, 650 also can modulate the supplemental heat source 635. 

Regarding claim 18, Bush discloses the supplemental heating system of claim 17, wherein the controller (150,650) receives input to adjust temperature limits associated with the one or more temperature sensors (653, [0039]). 
Regarding claim 19, Bush discloses the supplemental heating system of claim 17, wherein the controller (150,650) receives input to adjust settings associated with the supplemental heat source and stores the settings in a memory ([0040], non-volatile memory). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US 2017/0067652), and Albertson (US 2013/0239601).
Regarding claim 6, Bush discloses the supplemental heating system of claim 1, wherein the at least one temperature sensor (653, Figure 6), but not that the sensor comprises a discharge temperature sensor disposed internal to at least one of the upper enclosure or the lower enclosure, and downstream of the supplemental heating element. 
However, Albertson discloses a heat pump system (Abstract, Figure 1) wherein the temperature sensor (40, Figure 1) comprises a discharge temperature sensor disposed internal to at least one of the upper enclosure or the lower enclosure, and downstream of the supplemental heating element (33).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to relocate or add an additional temperature sensor in order to get a more accurate reading of the temperature leaving the device.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US 2017/0067652), and Kates (US 2005/0262923).
Regarding claim 13, Bush discloses the method of claim 10, but not that it, further comprises wirelessly communicating the outdoor temperature from the sensor to a controller. 
However, Kates discloses an environmental control device (Abstract 113) that comprises wirelessly communicating the outdoor temperature from the sensor to a controller ([0004,0058]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize wireless communications in order to remotely modify and monitor the system.
Regarding claim 14, Bush discloses the method of claim 9, but not that it further comprises wirelessly communicating the temperature of the circulating tempered air from the second sensor to a controller. 
However, Kates discloses an environmental control device (Abstract 113) further comprising wirelessly communicating the temperature of the circulating tempered air from the second sensor (104) to a controller (113). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize wireless communications in order to remotely modify and monitor the system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US 2017/0067652), and Baer et al., (US 5,920,827).
Regarding claim 20, Bush discloses the supplemental heating system of claim 17, but not that the one or more temperature sensors comprises an external temperature sensor disposed external to the enclosure and beneath a cover that operatively shields the external temperature from ambient light.
 However, Baer discloses a wireless weather station (Abstract) wherein the one or more temperature sensors comprises an external temperature sensor (88, Figure 8, C3, L65-C4, L23) disposed external to the enclosure and beneath a cover that operatively shields the external temperature from ambient light.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to shield the sensor from ambient light to prevent additional heating from a solar source that would provide a false reading.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the form PTO-892, Notice of Reference Cited for art that is relative the scope of the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ****

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762